        Case 2:20-cv-00841-WHA-CSC Document 25 Filed 05/21/21 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

ROBERT JONES, #317704,                          )
                                                )
           Plaintiff,                           )
                                                )
   v.                                           ) CIVIL ACTION NO. 2:20-CV-841-WHA
                                                )
MONICA McCOY, et al.,                           )
                                                )
           Defendants.                          )

                                           ORDER

         On April 21, 2021, the Magistrate Judge entered a Recommendation (Doc. #24)

 to which no timely objections have been filed. After an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is DISMISSED without prejudice for Plaintiff’s failure to comply with

an order of this court;

        3. Other than the filing fee assessed to Plaintiff in this case, no costs are taxed.

        A separate Final Judgment will be entered.

        DONE this 21st day of May, 2021.




                              /s/ W. Harold Albritton
                              SENIOR UNITED STATES DISTRICT JUDGE
